Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 3/8/2021 has been entered. Applicant has amended claims 1, 3, 7, 14, 18 and 19 and canceled claim 2. Currently claims 1, 2-7, 14, 18 and 19 are pending in this application, off which claims 18-19 are withdrawn from consideration. 

Election/Restrictions
Claims 1, 2-7 are 14 allowable. The restriction requirement between combination and subcombinations, as set forth in the Office action mailed on 12/8/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/8/2020 (with respect to claims directed to the combination, claims 18 and 19) is withdrawn.  Claims 18 and 19, directed to the combination is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2-7, 14, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated the allowable subject matter of claim 2 into the independent claim 1 and also included all the limitations of claim 2 into the independent claims 14 and 18 and also rewritten objected to allow dependent claim 7 in independent form, thereby placing claims 1, 7, 14 and 18 in condition for allowance. Dependent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESH PALIWAL/
Primary Examiner, Art Unit 2435